DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudo US 2019/0295567.
	Regarding claim 1, Sudo discloses an abnormal noise evaluation system that evaluates whether there is abnormal noise from an object to be evaluated including a rotating body mounted on a vehicle, the abnormal noise evaluation system comprising: an analysis device configured to acquire running noise of the vehicle and analyze the running noise of the vehicle to generate analysis data; a feature generation unit configured to extract a rotational order component of the running noise of the vehicle from the analysis data and generate features for each rotational order of the running noise of the vehicle based on the extracted rotational order component; a learning unit configured to generate a learning model as training data, using a combination of the features for each rotational order and an evaluation result, the features for each rotational order being generated by the analysis device and the feature generation unit for a learning object that is of the same type as the object to be evaluated, the evaluation result being given in advance to the learning object; an evaluation unit configured to evaluate whether there is abnormal noise from the object to be evaluated by applying the features for each rotational order generated by the analysis device and the feature generation unit for the object to be evaluated to the learning model; and an output unit configured to output an evaluation result obtained by the evaluation unit. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 2, Sudo discloses wherein: the analysis device is configured to acquire the running noise of the vehicle at a plurality of rotational speeds of the rotating body and perform a frequency analysis of the running noise of the vehicle for each rotational speed to generate, as the analysis data, sound pressure data representing a sound pressure at each rotational speed and each frequency; and the feature generation unit is configured to extract the rotational order component from the sound pressure data. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 3, Sudo discloses wherein the feature generation unit is configured to estimate a background noise component based on the sound pressure data and extract the rotational order component from data resulting from removing the background noise component from the sound pressure data. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 4, Sudo discloses wherein the feature generation unit is configured to statistically process the rotational order component for each rotational order to generate statistical values for each rotational order as the features for each rotational order. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 5, Sudo discloses wherein the feature generation unit is configured to derive for each rotational order a tendency of a first relationship that is a relationship between the rotational speed and the sound pressure from the sound pressure data, derive a tendency of a second relationship that is a relationship between the rotational speed and the sound pressure at an octave center frequency from the sound pressure data, and compare the tendency of the first relationship and the tendency of the second relationship for each rotational order to produce each comparison result as the features for each rotational order of the running noise of the vehicle. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 6, Sudo discloses wherein the feature generation unit is configured to calculate a slope of a first regression line that is applied to the relationship between the rotational speed and the sound pressure for each rotational order as the tendency of the first relationship and calculate a slope of a second regression line that is applied to the relationship between the rotational speed and the sound pressure at the octave center frequency as the tendency of the second relationship. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 7, Sudo discloses wherein the feature generation unit is configured to multiply the slope of the first regression line and the slope of the second regression line for each rotational order to generate a multiplied product of the slope of the first regression line and the slope of the second regression line as the features for each rotational order of the running noise of the vehicle. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 8, Sudo discloses wherein the output unit is configured to output the evaluation result of the object to be evaluated and a level of contribution of each feature for each rotational order to the evaluation result. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Regarding claim 9, Sudo discloses abnormal noise evaluation method for evaluating whether there is abnormal noise from an object to be evaluated including a rotating body mounted on a vehicle, the abnormal noise evaluation method comprising: acquiring running noise of the vehicle and analyzing the running noise of the vehicle to generate analysis data; extracting a rotational order component of the running noise of the vehicle from the analysis data and generating features for each rotational order of the running noise of the vehicle based on the extracted rotational order component; generating a learning model as training data. using a combination of the features for each rotational order and an evaluation result, the features for each rotational order being generated for a learning object that is of the same type as the object to be evaluated, the evaluation result being given in advance to the learning object; and evaluating whether there is abnormal noise from the object to be evaluated by applying the features for each rotational order generated for the object to be evaluated to the learning model. See FIG. 2, 6, 8, and 10 and paragraphs [0008]-[0011] and [0036]-[0051].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747